PER CURIAM:
These are combined appeals by the natural father and the natural mother from orders of the Juvenile Court of Pettis County terminating their parental rights to four of their children, two boys and two girls ranging in age at the time of the hearing on May 29, 1985, from four years to eight years.
The proceedings were initiated by petitions of the juvenile officer. They alleged that the mother had abandoned the children, a ground for termination of parental rights under § 211.447.2(1), and also alleged facts with respect to both parents which if true would be grounds for termination under § 211.447.2(3). The juvenile court after an evidentiary hearing entered the judgments of termination from which both parents have appealed.
We have carefully read the transcript of testimony, the legal files and the briefs of the parties. We find that the judgments of the trial court are supported by substantial evidence, are not against the weight of the evidence, and are entitled to affirmance. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). No error of law appears. An extended opinion would have no prece-dential value.
The judgments are affirmed. Rule 84.-16(b).